DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 10/18/21 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully disagrees and respectfully points out that independent claim 9 requires a solder mask material as well as solder flux residue, both of which would not be present in the alternative methods of TLP, cold, or adhesive bonding proposed by the Office Action and are therefore are not available alternatives.”  This is not found persuasive because the residue could be placed after one of the other mentioned bonding methods or could be from flux for adhesive bonding.  Furthermore, there is nothing to suggest that the residue can only come from solder flux.   
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5,936,309) in view of Eisenbeis et al. (US 2008/0216704 A1).
Regarding claim 1, Kim teaches:
A method, comprising: 
arranging at least one conformal control surface feature [solder resist (14); figures 4-5] on a surface of a printed circuit board [PCB (13)] proximate perimeter pads [Cu pad (15)] of an integrated circuit [CSP (11)]; and
soldering, to the printed circuit board, the integrated circuit [solder paste, which contains flux, is applied to the pads and reflowed; 3:19-22].
Kim does not teach:
a conformal coating control method,
applying a conformal coating material to the printed circuit board, and

Eisenbeis teaches conformal coating is typically a coating material applied to a substrate, such as electronic assembly or electronic circuitry, to provide protection against environmental contaminants such as moisture, dust, chemicals, and temperature extremes; 0002.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a conformal coating to the soldered Kim electronic assembly in order to provide protection against environmental contaminants such as moisture, dust, chemicals, and temperature extremes.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   Note that according to the applicant the use of flux results in the residue partially restricting the flow conformal coating material and since the prior art process uses flux it will intrinsically achieve the same result.
Regarding claim 2, Kim teaches:
wherein the at least one conformal control surface feature includes a solder mask material [solder resist (14)].
Regarding claim 3, Kim teaches:
[tunnels; 3:6-8 and figures 4-5].
Regarding claims 4 and 5, Kim teaches:
wherein the solder mask material partially fills at least some of the channels defined by the perimeter pads of the integrated circuit [see figures 4 and 5].
wherein the solder mask material partially fills each of the channels defined by the perimeter pads of the integrated circuit [see figures 4 and 5].
Regarding claim 8, Kim teaches:
wherein the integrated circuit includes a quad-flat no-leads package [CSP (11)].
Claims 6, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5,936,309) in view of Eisenbeis et al. (US 2008/0216704 A1) as applied to claim 1 above, and further in view of Thanu et al. (US 2018/0350712 A1).
Regarding claims 6 and 7, Kim does not teach:
wherein the at least one conformal control surface feature includes at least one solderable member arranged proximate the perimeter pads of the printed circuit board and proximate a corner of the integrated circuit; and 
wherein the at least one solderable member includes a 90 degree angle bracket.
The examiner notes that solderable spacers/stand-offs are well-known in the art since their name implies their use.  
Thanu teaches using solderable L-shaped spacers (170), which are attached by solder (172, 174), placed proximate the corners of the objects being soldered; 0020 and figure 5.  

Regarding claims 17 and 19, the limitations of these claims are addressed in the rejections of claims 1, 6, and 7 above. 
Regarding claim 18, Kim teaches:
wherein the solder mask material reduces a stand-off gap height between the integrated circuit and the printed circuit board [see figure 4].
Regarding claim 20, Kim teaches:
wherein the integrated circuit includes a quad-flat no-leads device [CSP (11)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735